DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-20 are objected to because of the following informalities:  throughout the claims, the phrase “as claimed in” should be replace with “of” for proper claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of “obtaining the complex (i), the cocatalyst (ii), and the cocatalyst (iii);” does not make good sense and ungrammatical, it is suggested to amend claim 18 as the following: 
--contacting complex (i), cocatalyst (ii), cocatalyst (iii) to provide a catalyst solution;  

solidifying said dispersed droplets to form solid catalyst particles. --
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajellal et al. (US 2017/0037165).
Ajellal teaches a metallocene catalyst solid particulates for propylene polymerization ([0157]-[160]) and Example), wherein the metallocene complex is represented by formula (I) which is exemplify in [0289] as the following:

    PNG
    media_image1.png
    430
    269
    media_image1.png
    Greyscale
   (I)			
    PNG
    media_image2.png
    376
    243
    media_image2.png
    Greyscale
  (I-Zr)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/           Primary Examiner, Art Unit 1763